Exhibit 10.32


FORM OF LONG-TERM INCENTIVE PLAN STOCK AGREEMENT




This Agreement is made as of _________________ (“Date of Award”) between
Frontier Communications Corporation, a Delaware corporation (the “Company”) and
Mary Agnes Wilderotter (the “Grantee”).  In consideration of the agreements set
forth below, the Company and the Grantee agree as follows:


 
1.
Grant:  A performance share award (“Award”) with a target of ________ shares
(“Target LTIP Shares”) of the Company’s common stock (“Common Stock”) and a
maximum of number of shares equal to 162.5% times the Target LTIP Shares (“LTIP
Shares”) of Common Stock is hereby granted by the Company to the Grantee subject
to: (i) the terms and conditions of that certain Amended and Restated Employment
Agreement, dated March 31, 2010, between the Grantee and the Company (the
“Employment Agreement”); (ii) the following terms and conditions; and (ii) the
provisions of the Frontier Communications Corporation 2009 Equity Incentive Plan
(the “Plan”), the terms of which are incorporated by reference herein.  In the
event of a conflict between the Employment Agreement and the terms and
conditions stated herein, the terms most favorable to the Grantee shall control.



 
2.
Transfer Restrictions:  None of the LTIP Shares shall be sold, assigned, pledged
or otherwise transferred, voluntarily or involuntarily, by the Grantee until
such time as the LTIP Shares have been earned.



 
3.
Performance Criteria:  Except as otherwise provided in the Employment Agreement,
the number of LTIP Shares actually earned (the “Earned LTIP Shares”) will range
from 0% to 162.5% of the Target LTIP Shares, as determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) after the end
of the three-year measurement period ending December 31, 20__ (the “Measurement
Period”) based on the Company’s performance against (i) annual operating cash
flow goals, and (ii) a three-year relative total return to stockholders
performance goal, as reviewed and approved by the Compensation Committee within
45 days after the end of the Measurement Period.  No LTIP Shares will be earned
if performance is below minimum levels.  The relative total return to
stockholders performance levels are set forth in a separate document and will be
communicated to the Grantee.  The operating cash flow goals will be established
during the first 90 days of each year in the Measurement Period by the
Compensation Committee and communicated to the Grantee annually.



 
4.
Forfeiture:  Subject to the terms of the Employment Agreement, any LTIP Shares
not earned as determined in Section 3 above shall be immediately forfeited.  In
addition, the LTIP Shares shall be subject to forfeiture to the Company upon the
Grantee’s termination of employment with the Company prior to the date the
restrictions lapse as provided in Section 3 above or in the event the Company
notifies Grantee in writing that Company has determined that Grantee has
breached the terms of Section 5 below.



 
 

--------------------------------------------------------------------------------

 
 
5.
Misconduct:  The LTIP Shares shall be forfeited to the Company if the
Compensation Committee of the Company’s Board of Directors (the “Committee”)
determines that the Grantee has engaged in “Misconduct” as defined below.  The
Committee may in its sole discretion require the Grantee to return all Earned
LTIP Shares that were earned within the twelve month period immediately
preceding a date on which the Grantee engaged in such Misconduct, as determined
by the Committee, or if no longer held by the Grantee, to pay to the Company any
and all gains realized from such Earned LTIP Shares.  For purposes of this
Section 5, gains realized shall mean the greater of (i) the number of net shares
retained by, or delivered to, the Grantee upon earning the Earned LTIP Shares
multiplied by the closing price of Common Stock on the date such shares were
earned or (ii) the amount realized by Grantee upon the disposition of the number
of net shares delivered upon earning of the Earned LTIP Shares.  The Company
shall be entitled to set-off against the amount of any such gains realized any
amount owed to the Grantee by the Company, to the extent that such set-off is
not inconsistent with Section 409A of the Internal Revenue Code of 1986, as
amended.



“Misconduct” means any of the following, as determined by the Committee in good
faith: (i) violating any agreement between the Company and the Grantee,
including but not limited to a violation relating to the disclosure of
confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensors or contractors, or the performance of
competitive services; (ii) competing with the company by working for, managing,
operating, controlling or participating in the ownership, operation or control
of, any company or entity which provides telephone, Internet or video products
or services, (iii) violating the Company’s Code of Business Conduct and Ethics;
(iv) making, or causing or attempting to cause any other person to make, any
statement (whether written, oral or electronic), or conveying any information
about the Company which is disparaging or which in any way reflects negatively
upon the Company, unless required by law or pursuant to a Company policy; (v)
improperly disclosing or otherwise misusing any confidential information
regarding the Company; (vi) unlawful trading in the Company’s securities or of
another company based on information gained as a result of the Grantee’s
employment or other relationship with the Company; (vii) engaging in any act
which is considered to be contrary to the best interests of the Company,
including but not limited to recruiting or soliciting employees of the Company;
or (viii) commission of a felony or other serious crime or engaging in any
activity which constitutes gross misconduct.


This Section 5 shall also apply if the Grantee commits Misconduct after his or
her employment with the Company terminates.


 
 

--------------------------------------------------------------------------------

 
 
6.
Adjustment of Shares:  Notwithstanding anything contained herein to the
contrary, in the event of any change in the outstanding Common Stock resulting
from a subdivision or consolidation of shares, whether through reorganization,
recapitalization, share split, reverse share split, share distribution or
combination of shares or the payment of a share dividend, the LTIP Shares shall
be treated in the same manner in any such transaction as other Common
Stock.  Any Common Stock or other securities received by the Grantee with
respect to the LTIP Shares in any such transaction shall be subject to the
restrictions and conditions set forth herein to the extent such restrictions and
conditions are not inconsistent with the terms of the Employment Agreement.



 
7.
Rights as a Stockholder.  The Grantee shall be not be entitled to any rights of
a stockholder with respect to the LTIP Shares unless and until such time as the
LTIP Shares are earned, as set forth in Section 3 above.  The Grantee shall have
no right to vote such shares or to receive dividends and other distributions
payable with respect to such shares since the Date of Award.  However, dividends
and other distributions that would have been payable with respect to any Earned
LTIP Shares during the period from the Date of Award until the date the shares
are earned as provided in Section 3 above will be paid to the Grantee within 28
days after the date such shares are determined (the “Determination Date”) to be
earned by the Compensation Committee.  The Grantee shall be entitled to elect to
receive any such dividends payable pursuant to the immediately prior sentence in
cash or in shares of common stock, with the number of shares of common stock
determined using the Fair Market Value (the closing price) of a share of the
Company’s common stock on the Determination Date.  Dividend elections shall be
in writing and irrevocably submitted prior to the Determination Date.  Dividends
shall be paid in cash absent a valid election to the contrary.



 
8.
Government Regulations:  Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the LTIP Shares shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.



 
9.
Withholding Taxes:  The Company shall have the right to require the Grantee to
remit to the Company, or to withhold from other amounts payable to the Grantee,
as compensation or otherwise, an amount sufficient to satisfy all federal, state
and local withholding tax requirements.  The Company will offer Grantee the
right to have withholding requirements satisfied by the Company’s withholding of
shares upon the timely written election of Grantee to utilize shares for
withholding tax purposes.



 
10.
Employment:  Nothing in this Agreement shall confer upon Grantee any right to
continue in the employ of Company, nor shall it interfere in any way with the
right of the Company to terminate Grantee’s employment at any time consistent
with the terms of the Employment Agreement.



 
 

--------------------------------------------------------------------------------

 
 
11.
Plan:  Grantee acknowledges receipt of a copy of the Plan, agrees to be bound by
the terms and provisions of the Plan and agrees to acknowledge, upon request of
Company, receipt of any prospectus or prospectus amendment provided to Grantee
by Company.



 
12.
Securities Laws:  Grantee agrees to comply with all applicable securities laws
upon sale or disposition of shares acquired hereunder.



13.           Notices:  Notices to Company shall be addressed to it at:


3 High Ridge Park
Stamford, CT  06905


and to Grantee at:


________________
________________


Company or Grantee may from time to time designate in writing different
addresses for receipt of notice.  Notice shall be deemed given when properly
addressed and sent first class or express mail.


 
14.
Governing Law:  The terms of this Agreement shall be binding upon Company,
Grantee and their respective successors and assigns.  This Agreement shall be
performed under and determined in accordance with the laws of the State of
Connecticut.



In Witness Whereof, the Company has caused this Award to be granted on the date
first above written.




FRONTIER COMMUNICATIONS
CORPORATION






By: ____________________________                           
____________________________
                      Mary Agnes Wilderotter